Citation Nr: 1708386	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD 

S. Schick, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to June 1967.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The Veteran had an RO hearing before Decision Review Officer in November 2012.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's right ear hearing loss is related to active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326.  Given the favorable outcome in this decision that represents a full grant of the claim on appeal, further explanation of VA's duties to notify and assist is not necessary as any error would be non-prejudicial.  

II.  Entitlement to Service Connection for Right Ear Hearing Loss

      Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  
See Hensley, 5 Vet. App. at 160 (noting that "if evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of (38 U.S.C.A. § 1110) would be satisfied"). 

Determinations regarding service connection are based on a review of all the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  
See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
      
      Analysis

The Veteran filed a claim in September 2009 contending that his right ear hearing loss is related to noise exposure in service.  See September 2009 Application for Compensation and/or Pension. 

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in October 2010 that provided a diagnosis of right ear mixed hearing loss.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
105+
105+

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

With respect to the second service connection element, an in-service incurrence, the Veteran asserts that he was subjected to traumatic noise exposure during active service.  The Veteran's personnel records confirm that his military occupational specialty (MOS) was a Wireman.  See DD Form 214.  

The Veteran reported that he was in the 3rd Battalion, 11th Marine Artillery 105 Howitzers and he helped shoot guns as well as worked in the motor pool.  See September 2009 Application for Compensation and Pension.  At his October 2010 VA audiological examination, the Veteran reported he was exposed to Howitzers, trucks, and jeeps during active duty service.  The Veteran is competent to testify about what he experienced as these are events subject to lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board therefore finds that the record contains credible evidence of in-service traumatic noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

With respect to the third service connection element, evidence of a nexus between the Veteran's current right ear hearing loss and his in-service noise exposure, the Board notes that there are conflicting nexus opinions of record.

Initially, the Board notes that hearing loss for VA purposes was not shown during his active military service.  Service treatment records include the Veteran's July 1963 enlistment examination which documented normal ears and whisper testing of 15 feet, but did not include audiometric testing results.  His June 1967 separation report of examination showed that his ears and drums were clinically normal, and his whispered voice and spoken voice scores were 15/15.  

A March 1976 post-service National Guard report of medical examination had the following audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
7
4
0
2
0

An October 1980 post-service National Guard report of medical examination had the following audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
20
LEFT
10
5
5
/
10

In October 2010, the Veteran was provided a VA audiological examination.  At his examination the Veteran reported he was diagnosed with Meniere's disease as well as right ear hearing loss and underwent surgery.  The examination report indicates that the examiner was not provided with a copy of the Veteran's claims file.  With respect to a nexus between the hearing loss and service, the VA examiner stated that, without review of the Veteran's claims file and service medical records, especially records pertaining to the Veteran's hearing sensitivity during military service, the examiner was unable to resolve the issue of the Veteran's in-service noise exposure without resorting to mere speculation.  The Board finds the examiner competent and credible and the examination report documents hearing loss for VA purposes.  Significantly, because the examiner was unable to provide an etiology opinion without resort to speculation, the examination report is not probative with regard to etiology of the Veteran's hearing loss.  

In November 2010, a VA audiological examiner reviewed the Veteran's service medical records including 1963 and 1967 whisper tests as well as post-service National Guard 1976 and 1980 audiometric exams.  The examiner stated that audiometric exams performed in 1976 and 1980 showed normal hearing at 500-4000 hz bilaterally.  The examiner opined that the Veteran's hearing loss is at least as likely as not (50/50 probability) caused by or a result of the Veteran's in-service noise exposure.  The examiner's rationale was that, based on the lack of high frequency audiometric data during active duty and after discharge, high frequency loss of hearing while in service cannot be ruled out.  The examiner observed that a whisper test is not sensitive for high frequency hearing impairments, and testing was not performed past 4000 hz in subsequent testing.  

In December 2010, the RO requested an addendum medical opinion to the November 2010 examination report with specific instructions that the examiner review exam findings from October 2010, the medical opinion dated November 2010, private treatment records furnished by the Veteran as well as VA treatment records and all other evidence in the claims file. 

In a January 2011 addendum opinion, the examiner noted that a review of the service treatment records showed a whisper test while entering active duty and at the time of release from active duty and opined that this is not an accurate form of hearing evaluation.  This was why a high frequency hearing loss could not be ruled out in November 2010.  The examiner stated that testing performed after active duty in 1976 and 1988 (appears to be mistype and should be 1980) showed normal hearing bilaterally for 500 Hz.  Since a whisper test was performed at the time of active duty and testing of 4 MHz after active duty, the examiner rationalized that a high frequency hearing loss at that time could not have been ruled out.  The examiner indicated the Veteran reported being exposed to Howitzers while in the service.  She noted that the Veteran had two head injuries as a child and later in life had Meniere's disease which caused hearing loss bilaterally for this Veteran.  The examiner indicated that her original November 2010 opinion did take into consideration non-military noise exposure, Meniere's disease, and childhood head trauma; however due to the lack of high frequency testing done while Veteran was in service and exposure to Howitzers, the examiner felt that a high frequency loss of hearing at that time could not be ruled out prior to the Veteran's Meniere's disease.  

The examiner stated she felt the opinion was strong for service connection and did not feel a high frequency loss of hearing while in the service was appropriately ruled out.  Therefore, the examiner gave the Veteran a 50/50 chance for service connection.  The examiner asserted that the November 2010 opinion still stands.  The examiner wrote that she does not think that there is strong evidence against high frequency loss of hearing while in the service  but conceded hearing loss to Meniere's disease.  

The Veteran was afforded a January 2015 VA audiological examination.  The examiner diagnosed the Veteran with sensorineural hearing loss (in the frequency range of 500-4000) and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The examiner indicated that she cannot determine a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation.  The examiner's rationale included that the degree of the Veteran's right ear hearing loss is likely due to his diagnosis of Meniere's disease in combination with his right ear surgery.  The examiner stated that an exit exam was not available for review (a whispered voice test is not considered valid for comparison purposes) therefore the Veteran's hearing loss, after his military noise exposure and before his diagnosis of Meniere's disease, is unknown.  Further, the examiner indicated that the Veteran's military noise exposure of artillery, 105 Howitzers and communications, all without hearing protection, cannot be ruled out as contributing factor to his hearing loss, but today's degree of hearing loss is more likely due to his diagnosis of Meniere's disease.  

The Board finds that the November 2010 and January 2011 VA examiner's opinions are competent and credible.  The Board further finds the VA examiner's opinions are probative because they take into consideration the Veteran's non-military noise exposure, Meniere's disease, and childhood head trauma.  Further, the examiner's opinions provide adequate rationales.  The examiner described the inadequacies of whisper testing, noting that a whisper test is not sensitive for high frequency hearing impairments.  Further, the examiner explained that due to the lack of high frequency audiometric data during and after active duty, high frequency loss of hearing cannot be ruled out.  In light of the above, the Board finds that the VA examiner's November 2010 and January 2011 opinions are entitled to significant probative weight.  The opinions, when read together provide competent evidence that it is as likely as not that at least some of the Veteran's hearing loss was due to active duty service.  The last sentence of the January 2011 addendum presents slight contradiction, but the examiner ultimately concluded that high frequency hearing loss could not be ruled out while conceding hearing loss to Meniere's disease.  This statement is in fact congruent with the January 2015 VA examination report in that current hearing loss is attributed, at least in part, to Meniere's disease with the concession that in-service hearing loss could not be ruled out.  

The Board finds the January 2015 VA examiner competent and credible; however the examiner's opinion is afforded less probative value than the November 2010 and January 2011 opinions.  The examiner's rationale recognizes that the Veteran's hearing loss after his military noise exposure and before his diagnosis of Meniere's disease is unknown and acknowledges military noise exposure of artillery, 105 Howitzers and communications, all without hearing protection, cannot be ruled out as a contributing factor to the Veteran's hearing loss.  However, the examiner proceeded to state that today's degree of hearing loss is more likely due to the Veteran's diagnosis of Meniere's disease, but failed to provide a rationale reconciling how in the absence of medical evidence material to the etiology of the Veteran's hearing loss, the examiner was capable of delineating the degree of Veteran's hearing loss that was present in service and post service, as opposed to "today's" hearing loss.  As such, the Board finds this opinion is of limited probative value.  

Consideration has also been given to the Veteran's assertion that his right ear hearing loss is related to his military service.  See September 2009 Application for Compensation and/or Pension.  As discussed above, the Board has found him competent to report on his observations of noise exposure and hearing loss.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not competent to opine on the relationship between his in-service activities and right ear hearing loss.  As the Veteran's primary contention is that his right ear hearing loss is a result of in-service noise exposure, such assessment requires specialized training for a determination.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's lay opinion regarding the etiology of the hearing loss is assigned limited probative weight.  
 
After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has right ear hearing loss.  The most probative evidence of record supports a relationship between in-service noise exposure and the current right ear hearing loss.  Accordingly, service connection for right ear hearing loss warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right ear hearing loss is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


